Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001021
                                                        10-AUG-2015
                                                        10:48 AM



                            SCWC-12-0001021


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                             RICHARD M. RUH,

                    Petitioner/Petitioner-Appellant,


                                  vs.


                           STATE OF HAWAI'I,

                    Respondent/Respondent-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0001021; S.P.P. NO. 12-1-0003)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Petitioner-Appellant’s Application for Writ


of Certiorari, filed on June 29, 2015, is hereby rejected. 


           DATED:    Honolulu, Hawai'i, August 10, 2015.


Jeffrey A. Hawk                     /s/ Mark E. Recktenwald

for petitioner

                                    /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson